NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CITIZENS PROPERTY INSURANCE          )
CORPORATION,                         )
                                     )
         Appellant/Cross-Appellee,   )
                                     )
v.                                   )              Case No. 2D13-5125
                                     )
GERMAN ALVAREZ and LUZ               )
MARROQUIN,                           )
                                     )
         Appellees/Cross-Appellants. )
                                     )

Opinion filed October 30, 2015.

Appeal from the Circuit Court for
Hillsborough County; Sam D. Pendino,
Judge.

Kara Berard Rockenbach of Methe &
Rockenbach, P.A., West Palm Beach, for
Appellant/Cross-Appellee.

Laura Datz, Michael V. Laurato, and
Kimberly Hendee of Austin & Laurato, P.A.,
Tampa, for Appellees/Cross-Appellants.



ALTENBERND, Judge.

             Citizens Property Insurance Corporation appeals a final judgment in favor

of its insureds, German Alvarez and Luz Marroquin (the Insureds), arising from a

disputed sinkhole claim. The Insureds cross-appeal the denial of their request for
prejudgment interest on the $75,918.06 judgment. We affirm both the appeal and the

cross-appeal.

                In its appeal, Citizens argues that it was entitled to a directed verdict due

to a so-called statutory presumption of correctness, which was afforded to certain

findings and recommendations of engineering or geological professionals in sinkhole

claims under the law applicable in 2010. See § 627.7073(1)(c), Fla. Stat. (2010). It also

argues that it should not have had a burden of proof concerning the exclusion of

coverage for this sinkhole claim. This court has recently rejected both arguments. See

Citizens Prop. Ins. Corp. v. Munoz, 158 So. 3d 671 (Fla. 2d DCA 2014), petition for

discretionary review pending, No. SC15-414 (Fla. Mar. 13, 2015); Mejia v. Citizens

Prop. Ins. Corp., 161 So. 3d 576 (Fla. 2d DCA 2014). In the event that the supreme

court accepts jurisdiction in Munoz, we recognize that the same issues are potentially

dispositive in this appeal.

                In the Insureds' cross-appeal, they argue that they were entitled to

prejudgment interest from a point prior to the verdict. They rely on the line of cases

beginning with Argonaut Insurance Co. v. May Plumbing Co., 474 So. 2d 212 (Fla.

1985). Citizens claims that this case is controlled by our recent decision in Tower Hill

Select Insurance Co. v. McKee, 151 So. 3d 2 (Fla. 2d DCA 2014). We are not

convinced that these precedents are controlling.

                In this case, the claim for prejudgment interest was first raised with the

trial court after the jury had returned its verdict. The jury instructions and the verdict

form asked the jury to determine the amount of loss by establishing the cost to repair

the damage. Nothing in the record, including the expert testimony on the cost of repair,




                                              -2-
supports a theory that the jury was determining that cost for a date other than the date

of the verdict. There was dispute as to the cost of the repair, and the jury resolved that

dispute and liquidated the claim as of the date of the verdict. There simply is no factual

determination establishing an earlier "fixed date of loss" from which to calculate

prejudgment interest. See Albanese Popkin Hughes Cove, Inc. v. Scharlin, 141 So. 3d

743, 746-48 (Fla. 3d DCA 2014). We do not rule out the possibility that such a claim

could be presented to a jury in a manner that might allow for prejudgment interest. It

simply was not presented in such a manner in this case.

              Affirmed.



CRENSHAW, J., and DAKAN, STEPHEN L., ASSOCIATE SENIOR JUDGE, Concur.




                                           -3-